Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 1 of 47



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION


   CARMINA R. COMPARELLI, an individual
   and JULIO C. DELGADO COMPARELLI, an
   individual.

                                          Plaintiffs,              Case No..: 1-14-CV-24414-KMW

                          -against-

   REPÚBLICA BOLIVARIANA DE VENEZUELA,
   a sovereign nation, PETROQUÍMICA DE
   VENEZUELA, S.A., an agency or instrumentality
   of the Bolivarian Republic of Venezuela, and
   INTERNATIONAL PETROCHEMICAL SALES,
   LTD., a British Virgin Islands corporation.

                           Defendants.
   ______________________________________________/

              PLAINTIFFS’ MOTION TO COMPEL1 DEFENDANT REPÚBLICA
          BOLIVARIANA DE VENEZUELA TO PRODUCE BETTER ANSWERS TO
               PLAINTIFFS’ JURISDICTIONAL DISCOVERY REQUESTS

          Plaintiffs, Carmina R. Comparelli (“Carmina”) and Julio C. Delgado Comparelli (“Julio”)

   (collectively, “Plaintiffs”), through their undersigned counsel, move to compel República

   Bolivariana De Venezuela (“Venezuela” or “Defendant”) to produce better answers to Plaintiffs’

   jurisdictional discovery requests. In support thereof, Plaintiffs state as follows:



          1
             For the reasons set forth in Plaintiffs’ Statement of Position in Regards to Venezuela’s
   Motion for Substitution of Counsel and Motion to Strike Filings and Discovery Responses Served
   or Filed by GST, LLP, since January 23, 2019 (the “Motion to Strike”), Plaintiffs’ deem
   Venezuela’s responses to Plaintiffs’ jurisdictional discovery requests, which GST, LLP, served on
   behalf of Venezuela and the Maduro regime on March 15, 2019, to be invalid and struck from the
   docket. Consequently, Plaintiffs’ opine that this Motion is moot and unnecessary. Nevertheless,
   if the Court is inclined to rule that GST, LLP, is proper counsel for Venezuela and that the Maduro
   regime is the proper government of Venezuela, and deny Plaintiffs’ Motion to Strike, Plaintiffs’
   respectfully submit this Motion to Compel Venezuela to Produce Better Answers to Plaintiffs’
   Jurisdictional Discovery Requests.
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 2 of 47



                                     FACTUAL BACKGROUND

          1.      On January 24, 2019, the Court entered a Scheduling Order [ECF No. 121] whereby

   the parties were to exchange jurisdictional discovery requests by February 6, 2019, and the

   deadline to serve written responses to the discovery requests was set for March 8, 2019 and the

   production of documents responsive to any requests for production was set for March 22, 2019.

          2.      On February 6, 2019, Plaintiffs served each Defendant with Interrogatories,

   Requests for Production, and Requests for Admission.

          3.      On March 8, 2019, Venezuela filed a Motion for Extension of Time to Serve its

   Written Responses to Plaintiffs’ First Set of Discovery Requests [ECF No. 125] (“Venezuela’s

   Motion for Extension of Time”).

          4.      The Court never ruled on Venezuela’s Motion for Extension of Time.

          5.      On March 15, 2019, Venezuela served Plaintiffs with untimely and inadequate

   responses to jurisdictional discovery requests.

                                             ARGUMENT

          The scope of discovery under Federal Rule of Civil Procedure 26(b) is broad: “[p]arties

   may obtain discovery regarding any matter, not privileged, which is relevant to the claim or

   defense of any party involved in the pending action. Relevant information need not be admissible

   at trial if the discovery appears reasonably calculated to lead to the discovery of admissible

   evidence.” Fed. R. Civ. P. 26(b); see also Hickman v. Taylor, 329 U.S. 495, 507–508 (1947);

   Farnsworth v. Procter and Gamble Co., 758 F.2d 1545, 1547 (11th Cir. 1985) (the Federal Rules

   of Civil Procedure “strongly favor full discovery whenever possible”); Canal Authority v.

   Froehlke, 81 F.R.D. 609, 611 (M.D. Fla. 1979). Thus, under Rule 26, relevancy is “construed

   broadly to encompass any matter that bears on, or that reasonably could lead to another matter that




                                                     2
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 3 of 47



   could bear on any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437

   U.S. 340, 352 (1978). Discovery is not limited to the issues raised by the pleadings because

   “discovery itself is designed to help define and clarify the issues.” Id. at 352. In short, information

   can be relevant and therefore discoverable, even if not admissible at trial, so long as the information

   is reasonably calculated to lead to the discovery of admissible evidence. Dunbar v. United States,

   502 F.2d 506 (5th Cir. 1974).

          While the scope of discovery is broad, it is not without limits. Washington v. Brown &

   Williamson Tobacco, 959 F.2d 1566, 1570 (11th Cir. 1992).           Indeed, the 2000 Amendment to

   Rule 26 has effectively limited the scope of discoverable information to those matters which are

   relevant to a claim or defense in the lawsuit. Dellacasa, LLC v. John Moriarty & Ass. of Florida,

   Inc., Case No. 07-21659-CIV, 2007 WL 4117261, at *3 (S.D. Fla. November 16, 2007). Courts

   have long held that “[w]hile the standard of relevancy [in discovery] is a liberal one, it is not so

   liberal as to allow a party to ‘roam in the shadow zones of relevancy and to explore matter which

   does not presently appear germane on the theory that it might conceivably become so.’” Food

   Lion, Inc. v. United Food & Commercial Workers Intern. Union, 103 F.3d 1007, 1012–13

   (C.A.D.C. 1997) (quoting Broadway and Ninety–Sixth Street Realty Co. v. Loew's Inc., 21 F.R.D.

   347, 352 (S.D.N.Y.1958)).

          Under Rule 26(b)(1) “a court may limit discovery of relevant material if it determines that

   the discovery sought is unreasonably cumulative or duplicative, or obtainable from some other

   source that is more convenient, less burdensome, or less expensive, or the burden or expense of

   the proposed discovery outweighs the likely benefit.” Henderson v. Holiday CVS, LLC, 269

   F.R.D. 682, 686 (S.D. Fla. 2010). The party resisting discovery has a heavy burden of showing

   why the requested discovery should not be permitted. Rossbach v. Rundle, 128 F. Supp. 2d 1348,




                                                     3
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 4 of 47



   1354 (S.D. Fla. 2000) (“The onus is on the party resisting discovery to demonstrate specifically

   how the objected-to information is unnecessary, unreasonable or otherwise unduly burdensome.”);

   Dunkin' Donuts, Inc. v. Mary's Donuts, Inc., 2001 WL 34079319 (S.D. Fla. 2001) (“the burden of

   showing that the requested information is not relevant to the issues in the case is on the party

   resisting discovery”) (citation omitted); Gober v. City of Leesburg, 197 F.R.D. 519, 521 (M.D.

   Fla. 2000) (“The party resisting production of information bears the burden of establishing lack of

   relevancy or undue burden in supplying the requested information”). “To meet this burden, the

   party resisting discovery must demonstrate specifically how the objected-to request is

   unreasonable or otherwise unduly burdensome.” Henderson, 296 F.R.D. at 686; see Fed. R. Civ.

   P. 33(b)(4); Panola Land Buyers Ass'n v. Shuman, 762 F.2d 1550, 1559 (11th Cir.1985); Rossbach,

   128 F. Supp. 2d at 1353. Thus, to even merit consideration, “an objection must show specifically

   how a discovery request is overly broad, burdensome or oppressive, by submitting evidence or

   offering evidence which reveals the nature of the burden.” Coker v. Duke & Co., 177 F.R.D. 682,

   686 (M.D. Ala. 1998). Once the resisting party meets its burden, the burden shifts to the moving

   party to show the information is relevant and necessary. Gober, 197 F.R.D. at 521; see also

   Hunter's Ridge Golf Co. Inc. v. Georgia–Pacific Corp., 233 F.R.D. 678, 680 (M.D. Fla. 2006).

          Here, Plaintiffs propounded Requests for Admissions (“RFA”), Interrogatories (“ROGS”),

   and Requests for Production (“RFP”) on Venezuela on February 6, 2019, as required by the

   Scheduling Order. Venezuela failed to comply with the Scheduling Order by serving its responses

   on March 15, 2019, seventeen (17) days after their due date. Aside from being untimely,

   Venezuela’s responses to Plaintiffs’ jurisdictional discovery requests make mundane and

   inadequate objections, thereby stalling the proceedings and delaying the Court’s ultimate decision

   on subject matter jurisdiction. Consequently, Plaintiffs respectfully request this Court grant this




                                                   4
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 5 of 47



   Motion to Compel and Order Venezuela to provide adequate answers to the specific requests stated

   herein.

      A. Responses to Requests for Admission

                a. RFA No. 1

             RFA No. 1 states: Admit that Plaintiff Carmina Comparelli (“Carmina”) is not a

   Venezuelan Citizen.

             Venezuela’s Response: The Republic objects to the extent that the Request is overbroad.

   There is no time period specified. The request calls for a legal conclusion to the extent that it seeks

   to define “citizen” for the purposes of international human rights law, international investment

   law, any Venezuelan law that imposes the obligations of citizenship on an individual, and the

   application of any US law that treats a foreign national as a citizen of the country where that 2

   person resides, regardless of the passport held or birth certificate claimed by the individual. Subject

   to and without waiving the objection, this Request is admitted.

             Venezuela must respond to RFA No. 1 because it is not overbroad and is reasonably

   calculated to lead to admissible evidence. It is clear that Carmina is not a Venezuelan citizen.

   Carmina was born in Italy and never obtained Venezuelan citizenship. In fact, in Eleventh

   Circuit’s decision, the court acknowledged that Carmina is not a Venezuelan citizen and never

   became a Venezuelan citizenship during her years of residence in the country. Moreover, this

   Court indicated during the status conference on January 23, 2019, that Carmina’s citizenship is not

   really an issue after the Eleventh Circuit’s decision. Consequently, Venezuela is more than

   equipped to admit that Carmina is not a Venezuelan citizen and shall be compelled to respond to

   RFA No. 1.

                b. RFA No. 2




                                                     5
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 6 of 47



          RFA No. 2 states: Admit that Carmina is an Italian Citizen

          Venezuela’s Response: The Republic objects to the extent that the Request is overbroad.

   There is no time period specified. The request calls for a legal conclusion to the extent that it seeks

   to define “citizen” for the purposes of international human rights law, international investment

   law, any Venezuelan law that imposes the obligations of citizenship on an individual, and the

   application of any US or Italian law that treats a foreign national as a citizen of the country where

   that person resides, regardless of the passport held or birth certificate claimed by the individual.

   Subject to and without waiving the objection, the Republic can neither admit nor deny the status

   of Carmina’s citizenship because the Republic cannot confirm the status of citizenship of an

   individual under the laws of another State.

          Venezuela must respond to RFA No. 2 because it is not overbroad and is reasonably

   calculated to lead to admissible evidence. It is clear that Carmina is an Italian citizen. Carmina

   was born in Italy and has an Italian passport. In addition, in Eleventh Circuit’s decision, the court

   acknowledged that Carmina was born in Italy, is an Italian citizen, and never became a Venezuelan

   citizen. Moreover, this Court indicated during the status conference on January 23, 2019, that

   Carmina’s citizenship is not really an issue after the Eleventh Circuit’s decision. Consequently,

   Venezuela is more than equipped to admit that Carmina is an Italian citizen and shall be compelled

   to respond to RFA No. 2.

              c. RFA No. 3

      RFA No. 3 states: Admit that Plaintiff Julio Delgado (“Julio”) is an Italian citizen

      Venezuela’s Response: The Republic objects to the extent that the Request is overbroad. There

   is no time period specified. The request calls for a legal conclusion to the extent that it seeks to

   define “citizen” for the purposes of international human rights law, international investment law,




                                                     6
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 7 of 47



   any Venezuelan law that imposes the obligations of citizenship on an individual, and the

   application of any US or Italian law that treats a foreign national as a citizen of the country where

   that person resides, regardless of the passport held or birth certificate claimed by the individual.

   Subject to and without waiving the objection, the Republic can neither admit nor deny the status

   of Julio’s citizenship because the Republic cannot confirm the status of citizenship of an individual

   under the laws of another State.

      Venezuela must respond to RFA No. 3 because it is not overbroad and is reasonably calculated

   to lead to admissible evidence. Julio is an Italian citizen, from the moment he was born to present,

   either by birth place or by operation of law. Julio is the son of Carmina and he is also an Italian

   citizen. Julio has an Italian passport, which is attached to the Second Amended Complaint.

   Although Julio was born in Venezuela, he is an Italian citizen at birth by operation of law. Italian

   citizenship is automatically conferred jure sanguinis. This means that Italian citizenship is based

   upon the principle of ius sanguinis (blood right) meaning that the child born from an Italian father

   or mother is an Italian citizen regardless of the place of birth. Thus, Venezuela is more than

   equipped to admit that Julio is an Italian citizen and shall be compelled to respond to RFA No. 3.

              d. RFA No. 4

          RFA No. 4 states: Admit that Plaintiff Julio is a United States citizen.

          Venezuela’s Response: The Republic objects to the extent that the Request is overbroad.

   There is no time period specified. The request calls for a legal conclusion to the extent that it seeks

   to define “citizen” for the purposes of international human rights law, international investment

   law, any Venezuelan law that imposes the obligations of citizenship on an individual, and the

   application of any US or Italian law that treats a foreign national as a citizen of the country where

   that person resides, regardless of the passport held or birth certificate claimed by the individual.




                                                     7
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 8 of 47



   Subject to and without waiving the objection, the Republic can neither admit nor deny the status

   of Julio’s citizenship because the Republic cannot confirm the status of citizenship of an individual

   under the laws of another State.

          Venezuela must respond to RFA No. 4 because it is not overbroad and is reasonably

   calculated to lead to admissible evidence. Julio is a United States citizen and his America passport

   was attached to the Second Amended Complaint. Thus, Venezuela is more than equipped to admit

   that Julio is United States and shall be compelled to respond to RFA No. 4.

              e. RFA No. 6

          RFA No. 6 states: Admit that during the time between 2008 through 2018, You engaged in

   commercial activities in the United States.

          Venezuela’s Response: The Republic objects to the extent that the Request is vague and

   overbroad. You is broadly defined to include any number of instrumentalities and agencies, failing

   to respect the recognized separateness of the Republic from its agencies and instrumentalities. The

   time period is too broad, covering a time span of 10 years, which is far too broad for the purposes

   of the determining the Motion to Dismiss filed by the Republic. Subject to and without waiver to

   any objection, the Republic denies this Request to the extent is refers to commercial activities

   involving only the Republic.

          Venezuela must respond to RFA No. 6 because it is not overbroad nor vague and it is

   reasonably calculated to lead to admissible evidence. In order for the Court to have subject matter

   jurisdiction over Venezuela, Plaintiffs have the burden of proving several factors including

   whether Venezuela engaged in commercial activities in the United States. See 28 U.S.C. §

   1605(a)(3) (To establish a nexus with the United States as to Venezuela, Plaintiffs must connect

   the alleged acts through one of two prongs: (1) “the property or any property exchanged for such




                                                    8
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 9 of 47



   property is present in the United States in connection with a commercial activity carried on in the

   United States by the foreign states” or (2) “that property or any property exchanged for such

   property is owned or operated by an agency or instrumentality of the foreign state and that agency

   or instrumentality is engaged in a commercial activity in the United States.”). Plaintiffs are seeking

   to prove the second prong.       Thus, determining whether Venezuela engaged in commercial

   activities with the United States from 2008 (the year of the expropriation) through 2018 (the year

   that the Motion to Dismiss the Second Amended Complaint was filed) is a specifically and

   narrowly tailored request and is reasonably calculated to lead to admissible evidence. Thus,

   Venezuela shall be compelled to respond to RFA No. 6.

              f. RFA No. 9

          RFA No. 9 states: Admit that you did not compensate Carmina for the taking of Marivelca

   or Marivelca’s assets and operation as a business concern.

          Venezuela’s Response: The Republic objects to this Request to the extent it is overbroad

   and vague. There is no definition of “Marivelca’s assets and operation as a business concern.”

   The Request also presumes a “taking,” which the Republic denies; any right to compensation held

   by Carmina; any right to compensation for “operation as a business concern,” which is itself vague

   and not contained in the Second Amended Complaint; and any value for the supposed taking, if

   such value even exists. Because of the nature of the Request and its many flaws, the Republic can

   neither admit or deny it.

          Venezuela must respond to RFA No. 9. Venezuela misinterprets what RFA No. 9 is

   requesting. RFA No. 9 does not ask Venezuela to admit nor deny that a taking occurred nor

   whether Carmina had any right to compensation. The request simply asks Venezuela to admit or

   deny whether Carmina received any compensation whatsoever—regardless whether she was




                                                     9
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 10 of 47



    entitled to it or not—for the alleged expropriation. Venezuela argues that it cannot admit or deny

    because “Marivelca’s assets and operation as a business concern” is not properly defined. This

    argument is completely unfounded. The sole reason for this lawsuit is the expropriation of

    Marivelca and Trans Benz by all Defendants including Venezuela. Thus, Venezuela is fully aware

    of the meaning of Marivelca and is therefore fully equipped to respond to RFA No. 9 and must be

    compelled to do so.

               g. RFA No. 10

           RFA No. 10 states: Admit that you did not compensate Julio for the taking of Trans Benz

    or Trans Benz’s assets and operation as an ongoing business concern.

           Venezuela’s Response: The Republic objects to this Request to the extent it is overbroad

    and vague. There is no definition of “Trans Benz’s assets and operation as a business concern” or

    time period specified. The Request fails to describe with any particularity the assets or operations

    to which it refers. The Request also presumes a “taking,” which the Republic denies; any right to

    compensation held by Julio; any right to compensation for “operation as a business concern,”

    which is itself vague and not contained in the Second Amended Complaint; and any value for the

    supposed taking, if such value even exists. Because of the nature of the Request and its many

    flaws, the Republic can neither admit or deny it.

           For the same reasons stated above in response to RFA No. 9, Venezuela is fully equipped

    to respond to RFA No. 10 and must be compelled to do so.

               h. RFA No. 12

           RFA No. 12 states: Admit that when a new penal law favors a criminal defendant in

    Venezuela, the new penal law must be applied retroactively because it is illegal pursuant to Article




                                                    10
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 11 of 47



    2 of the Penal Code, to continue to prosecute a defendant for a crime grounded on facts that no

    longer constitute criminal activity under the new penal law.

            Venezuela’s Response: The Republic objects to this Request to the extent it is overbroad

    and vague. There is no definition of Article 2 of the Penal Code and no reference to the specific

    law it is addressing (i.e. there is no specific state law referenced). The request also calls for a purely

    legal conclusion as to the interpretation of Article 2 of the Penal Code of an unspecified

    jurisdiction. Because the Request only seeks a legal conclusion, the Republic can neither admit or

    deny the Request.

            Venezuela must respond to RFA No. 12 because it is not overbroad nor vague and it is

    reasonably calculated to lead to admissible evidence. RFA No. 12 specifically requests Venezuela

    to admit or deny whether a specific law applies in Venezuela. Venezuela is country and should be

    fully aware of the laws that govern its citizens. Thus, Venezuela is fully equipped to adequately

    respond to RFA No. 12 and must be compelled to do so.

                i. RFA No. 14

            RFA No. 14 states: Admit that International Petrochemical Sales, Ltd. (“IPSL”) is not your

    agency or instrumentality as defined in 28 U.S.C. §1603.

            Venezuela’s Response: The Republic objects to this Request because it calls for a purely

    legal conclusion as to whether IPSL is an agency or instrumentality as defined in 28 USC § 1603.

    Because of the nature of the Request, the Republic can neither admit nor deny it.

            Venezuela must adequately admit or deny RFA No. 14 because, in effect, the request

    concerns the application of fact to law, not a purely legal conclusion. In order for Venezuela to

    admit or deny RFA No. 14, it must take into account certain facts regarding its relationship with

    IPSL. Such inquiry requires Venezuela to apply the law under 28 U.S.C. §1603 to its factual




                                                       11
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 12 of 47



    relationship with IPSL, and is acceptable under the Federal Rules of Civil Procedure. Rule

    36(a)(1) allows for a party to serve on any other party a request that the part admit “the truth of

    any matters within the scope of Rule 26(b)(1) relating to ... facts, the application of law to fact, or

    opinions about either....” Fed. R. Civ. P. 36(a)(1)(A). RFAs “expedite trials by establishing as

    true certain material facts of a case without the necessity of formal proof at trial.” Keen v. Detroit

    Diesel Allison, 569 F.2d 547, 554 (10th Cir. 1978) (citation omitted). The 1970 amendment to

    Rule 36(a) deleted “relevant matters of fact,” thus allowing requests applying law to fact. Fed. R.

    Civ. P. 36, advisory committee note to the 1970 amendments (“As revised, the subdivision

    provides that a request may be made to admit any matters within the scope of Rule 26(b) that relate

    to statements or opinions of fact or of the application of law to fact. It thereby eliminates the

    requirement that the matters be ‘of fact.’”).

               j. RFA No. 17

           RFA No. 17 states: Admit that the criminal proceeding brought against the Plaintiffs is

    open and ongoing.

           Venezuela’s Response: The Republic objects to this Request to the extent it is vague and

    overbroad. There is no time period specified. Specifically, the Request fails to describe with any

    particularity the criminal proceeding to which it refers, and the Republic does not know which

    criminal proceedings may be open or the individuals or officials pursuing such proceedings.

    Without any definition of the “criminal proceeding,” the Republic is without information sufficient

    to admit or deny the Request.

           Venezuela contends that it is not aware of the criminal proceedings referred to in RFA No.

    17. Yet, in its filings with the Court, Venezuela argues that Plaintiffs were not entitled to

    compensation for the alleged expropriation of their respective companies because criminal




                                                      12
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 13 of 47



    proceedings were launched against Plaintiffs wherein preventative seizures and criminal

    forfeitures took place. Venezuela further states that Plaintiffs are not entitled to compensation for

    Marivelca or Trans Benz because Plaintiffs were accused of having illegal quantities of highly

    regulated substances. Consequently, Venezuela cannot avoid admitting or denying RFA No. 17

    merely for lack of definition when it very well knows what criminal proceedings Plaintiffs are

    referring to.

                k. RFA No. 18

            RFA No. 18 states: Admit that there has never been a criminal proceeding involving Trans

    Benz.

            Venezuela’s Response: The Republic objects to this Request to the extent it is vague and

    overbroad. The Request fails to describe with any particularity the criminal proceedings, and the

    Republic does not know which criminal proceedings may be open or the individuals or officials

    pursuing such proceedings. Without any definition of the “criminal proceeding,” the Republic is

    without information sufficient to admit or deny the Request.

            Venezuela must respond to RFA No. 18 because it is neither vague nor overbroad. The

    request specifically asks to admit or deny whether there has ever been any criminal proceeding

    involving Trans Benz. Venezuela is a country that can very well search its public and/or private

    records to determine if any proceeding in any Venezuelan criminal court has been initiated against

    Trans Benz. Thus, Venezuela is well equipped to respond to RFA No. 18 and must be compelled

    to do so.

        B. Responses to Interrogatories

                a. ROG No. 3




                                                     13
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 14 of 47



           ROG No. 3 states: For each request for admission that you did not admit, explain your

    answer.

           Venezuela’s Response: Subject to and without waiver of any objection, the Republic

    incorporates the responses provided to Plaintiffs’ First Set of Admissions.

           Even though Venezuela incorporates its responses to the RFAs, Venezuela does not

    adequately explain why it did not admit many of the RFAs propounded by Plaintiffs. Specifically,

    RFA No. 5 asks Venezuela to admit that “Venezuela holds 100% of the shares in Petroquimica de

    Venezuela, S.A. (“Pequiven”), a company incorporated in Venezuela.” In response, Venezuela

    stated: “Denied. Venezuela is not the 100% holder of Pequiven shares.” Venezuela’s response

    does not adequately explain why Venezuela denied RFA No. 5. Venezuela must explain why it

    does not own 100% shares of Pequiven. For example, to adequately respond to this interrogatory,

    Venezuela must explain how many shares of Pequiven it holds and who else holds shares to

    Pequiven.

                b. ROG No. 4

       ROG No. 4 states: Explain in detail the legal basis for conducting warrantless searches of

    Marivelca on August 8, 2008, and October 20, 2008.

       Venezuela’s Response: Subject to and without waiver of any objection, the separate and

    independent roles taken by the different branches of government means that the Republic is not in

    a position to address issues related to prosecutorial discretion exercised by the Prosecutor’s Office

    of the Public Ministry for the State of Zulia. The Republic does not have control over the officials

    from the State of Zulia sufficient to provide an answer to this Interrogatory.

           Venezuela must adequately answer ROG No. 4. Venezuela is in the position to determine

    its reason for conducting warrantless searches of Marivelca on the specified dates. Venezuela has




                                                     14
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 15 of 47



    access to documentation and persons under its sovereign with the information required to respond

    to this interrogatory. In fact, the agencies responsible for the warrantless searches work for and

    under the laws of Venezuela. Consequently, Venezuela has sufficient control over the officials

    from the State of Zulia to provide an answer to ROG No. 4.

               c. ROG No. 5

           ROG No. 5 states: Explain in detail the findings of the warrantless searches of Marivelca

    conducted on August 8, 2008, and October 20, 2008.

           Venezuela’s Response: Subject to and without waiver of any objection, the separate and

    independent roles taken by the different branches of government means that the Republic is not in

    a position to address issues related to prosecutorial discretion exercised by the Prosecutor’s Office

    of the Public Ministry for the State of Zulia.

           For the reasons set forth above in response to Venezuela’s failure to adequately respond to

    ROG No. 4, Venezuela must be compelled to provide a better answer to ROG No. 5.

               d. ROG No. 7

           ROG No. 7 states: Explain in detail the factual basis and evidence supporting the element

    of intent necessary for charging Plaintiffs with (i) illicit storage of controlled chemical substances

    pursuant to the Drug Trafficking Law, and (ii) criminal conspiracy pursuant to Article 6 of the

    Organic Law Against Organized Crime.

           Venezuela’s Response: Subject to and without waiver of any objection, the separate and

    independent roles taken by the different branches of government means that the Republic is not in

    a position to address issues related to prosecutorial discretion exercised by the Prosecutor’s Office

    of the Public Ministry for the State of Zulia.




                                                     15
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 16 of 47



              For the reasons set forth above in response to Venezuela’s failure to adequately respond to

    ROG No. 4, Venezuela must be compelled to provide a better answer to ROG No. 7.



       C. Responses to Requests for Production

              Plaintiffs propounded thirteen (13) RFPs on Venezuela. Despite objecting to twelve (12)

    RFPs, Venezuela indicated in its written response that it would produce non-privileged responsive

    documents in its possession, custody and control. However, to date, Venezuela has merely

    produced 28 pages of documents in response to Plaintiffs’ RFPs. See Exhibit A, Venezuela’s

    production of documents. Such minimal production is only partially responsive to RFPs Nos. 1

    and 2. Consequently, Venezuela must be compelled to produce responsive documents to RFPs

    Nos. 3-13, and any remaining documents responsive to RFPs Nos. 1 and 2.

              WHEREFORE, Plaintiffs respectfully request this Court enter an Order: (i) granting this

    Motion; (ii) compelling Venezuela to produce better answers to Plaintiffs’ jurisdictional discovery

    requests within fourteen (14) days; and (iii) granting any further relief the Court deems just and

    proper.

                                       CERTIFICATE OF CONFERENCE

              On April 24, 2019, undersigned counsel attempted to confer with counsel for Venezuela

    with respect to this Motion, but because of calendaring and short deadlines, were unable to have a

    meaningful meet and confer.

    Dated: April 24, 2019.                         Respectfully submitted,


                                                   LAW OFFICES OF RODRIGO S. DA SILVA, P.A.
                                                   777 Arthur Godfrey Rd., Suite 402
                                                   Miami Beach, Florida 33140
                                                   E-mail: rodrigo@rdasilvalaw.com
                                                   Telephone:     (305) 615-1434



                                                      16
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 17 of 47



                                                  Facsimile:     (305) 615-1435

                                                  By: /s/ Rodrigo S. Da Silva
                                                     Rodrigo S. Da Silva, Esq.
                                                     Florida Bar No. 0088600
                                                     Counsel for Plaintiffs

                                    CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 24, 2019, I electronically filed the foregoing document

    with the Clerk of the Court by CM/ECF. I also certify that the foregoing document is being served

    this day on all counsel of record, either via transmission of the Notice of Electronic Filing

    generated by CM/ECF, or in some other authorized manner for those counsel who are not

    authorized to receive electronic Notices of Electronic Filing.

           Dated: Miami, Florida
                  April 24, 2019
                                                         By: /s/ Rodrigo S. Da Silva
                                                             Rodrigo S. Da Silva, Esq.




                                                    17
                       	  
                       	  
Case 1:14-cv-24414-KMW 	   Document 161 Entered on FLSD Docket 04/24/2019 Page 18 of 47
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  
                       	  


                        EXHIBIT A                                	  
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 19 of 47
                                                  1111 Brickell Ave, Suite 2715   1875 I Street, NW, 5th Floor
                                                  Miami, FL 33131                 Washington, D.C. 20006
                                                  +1 305 856 7723                 +1 202 624 3165



                                                   www.gstllp.com



    SENT BY EMAIL ONLY

    Mr. Rodrigo S. Da Silva
    Law Offfices of Rodrigo S. Da Silva, P.A.
    777 W. 41 Street, Suite 402
    Miami Beach, FL 33140
    rodrigo@rdasilvalaw.com

    March 23, 2019
                               RE: Comparelli et. al. v. República Bolivariana de Venezuela, et. al.
                                                                             Case No. 14-cv-24414

    Dear Rodrigo,

            Pursuant to the Court’s Order, dated January 23, 2019 [D.E. 121], the Republic is attaching
    documents [R000001-R000028] in response to Plaintiff’s First Set of Production Requests (the
    “Requests”). The documents are produced in response to Requests No. 1 and 2, although they may
    also be responsive to other Requests. The Republic will provide documents on a rolling basis, as
    documents are located and reviewed.


                                                                     Regards,




                                                                                            Quinn Smith
                                                                                          Counsel for the
                                                                      República Bolivariana de Venezuela




                                                     1
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 20 of 47




                                                                        R000001
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 21 of 47




                                                                        R000002
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 22 of 47




                                                                        R000003
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 23 of 47




                                                                        R000004
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 24 of 47




                                                                        R000005
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 25 of 47




                                                                        R000006
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 26 of 47




                                                                        R000007
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 27 of 47




                                                                        R000008
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 28 of 47




                                                                        R000009
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 29 of 47




                                                                        R000010
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 30 of 47




                                                                        R000011
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 31 of 47




                                                                        R000012
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 32 of 47




                                                                        R000013
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 33 of 47




                                                                        R000014
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 34 of 47




                                                                        R000015
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 35 of 47




                                                                        R000016
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 36 of 47




                                                                        R000017
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 37 of 47




                                                                        R000018
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 38 of 47




                                                                        R000019
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 39 of 47




                                                                        R000020
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 40 of 47




                                                                        R000021
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 41 of 47




                                                                        R000022
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 42 of 47




                                                                        R000023
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 43 of 47




                                                                        R000024
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 44 of 47




                                                                        R000025
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 45 of 47




                                                                        R000026
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 46 of 47




                                                                        R000027
Case 1:14-cv-24414-KMW Document 161 Entered on FLSD Docket 04/24/2019 Page 47 of 47




                                                                        R000028
